Name: 82/316/EEC: Commission Decision of 11 May 1982 authorizing Italy to suspend the issuing of import documents in respect of certain textile products originating in Turkey (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-05-19

 Avis juridique important|31982D031682/316/EEC: Commission Decision of 11 May 1982 authorizing Italy to suspend the issuing of import documents in respect of certain textile products originating in Turkey (Only the Italian text is authentic) Official Journal L 138 , 19/05/1982 P. 0024 - 0025*****COMMISSION DECISION of 11 May 1982 authorizing Italy to suspend the issuing of import documents in respect of certain textile products originating in Turkey (Only the Italian text is authentic) (82/316/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 (1), and in particular Article 2 thereof, Having regard to the formal request submitted by Italy after consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas imports of textile products into the Community have in recent years given rise to market disturbance and are causing serious injury to Community producers, resulting in the closure of mills and considerable job losses; Whereas in consequence of this situation imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation; Whereas imports into Italy of cotton fabrics originating in Turkey during the first two months of 1982 have already reached 25 % of the 1981 imports, which represents an increase of 250 % compared with the same period in 1981; whereas in particular during the first four months of 1982 import documents have been issued for a total amount of 5 373 tonnes, which represents an increase of 610 % compared with the same period in 1981 and a potential increase in imports of 525 % compared with 1981; Whereas the rise in imports and the substantial and rapid increase anticipated in the volume of those imports have contributed to aggravating the cumulative disruption of this market; Whereas this situation, in particular the volume of import documents already issued, makes it necessary to take immediate action in order to avoid irreparable injury to Italian producers and a serious deterioration in the economic situation of that region of the Community; whereas it is therefore necessary to adopt, pursuant to Article 60 of the Additional Protocol to the Association Agreement between the European Economic Community and Turkey, the protective measures needed to overcome these difficulties; whereas, however, such measures should initially be restricted to suspending the issuing of new import documents so that the latter's effects on the market situation can be assessed and any measures determined which ought subsequently to be applied, HAS ADOPTED THIS DECISION: Article 1 Italy is hereby authorized to suspend the issuing of the import documents provided for in Regulation (EEC) No 2819/79 (2) in respect of the textile products originating in Turkey listed in the Annex. Article 2 This Decision shall be applicable until 30 June 1982. Article 3 This Decision is addressed to Italy. Done at Brussels, 11 May 1982. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 192, 26. 8. 1971, p. 14. (2) OJ No L 320, 15. 12. 1979, p. 9. ANNEX 1.2.3.4.5.6 // // // // // // // Category // CCT heading No // NIMEXE code (1982) // Description // Member States // Third country // // // // // // // 2 // 55.09 // 55.09-03; 04; 05; 06; 07; 08; 09; 10; 12; 13; 14; 15; 16; 17; 19; 21; 29; 32; 34; 35; 37; 38; 39; 41; 49; 51; 52; 53; 54; 55; 56; 57; 59; 61; 63; 64; 65; 66; 67; 68; 69; 70; 71; 72; 73; 74; 75; 76; 77; 78; 79; 80; 81; 82; 83; 84; 86; 90; 91; 92; 93; 98; 99 // Other woven fabrics of cotton: Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics // Italy // Turkey // // // // // //